El Juez Asociado Señob Aldbey,
emitió la opinión del tribunal.
Ramón Frese apela de una sentencia que lo condena por delito de violación por haber tenido contacto carnal con una mujer demente, que no era su esposa.
El único error alegado por el apelante para sostener su recurso es por haber declarado la corte sin lugar su moción de absolución perentoria, que fundó en no ser la prueba del fiscal suficiente para una condena (nonsuit).
 El fiscal presentó en el juicio a un médico de cuya declaración aparece que Adela Cardona, de veinticuatro años de edad, que es la mujer a que se refiere este proceso, tenía cinco meses de embarazo al ser reconocida por él. El principio de ese estado coincide con la fecha en que se imputa al acusado haber tenido contacto carnal con esa mujer, que ño era su esposa. Otro médico, director del Manicomio Insular, declaró que Adela Cardona es imbécil desde su niñez y tiene ahora un retardo mental como el de una niña de nueve años: que puede referir cosas que le hayan pasado, pues no carece por completo de memoria, pero que es incapaz de co-*430nocer plenamente el valor de sus actos porque su discerni-miento es muy rudimentario. Algunos testigos declararon que en ocasión en que fueron a la tiendita o cafetín del acu-sado, vieron a Adela en la trastienda que tiene el acusado, junto a la cama de él y que la tenía cogida por las manps y que él trató de ocultarla. Otros manifestaron que el acusado alquiló un sitio para una tiendita o cafetín contiguo a la casa en que vivía Adela y su familia sabiendo que Adela es loca y la desocupó poco después del mes: y otros que cuando se supo que Adela estaba embarazada se presentó el acusado en la casa de ella y dijo a su madre, oyéndolo algunos vecinos, que él era el autor de la desgracia de Adela y que se iba a casar con ella.
.El fiscal también presentó como testigo a Adela Cardona, sin oposición de la defensa del acusado. La lectura de la de-claración de esa mujer nos convence de que a pesar de ser una imbécil sabe y recuerda algunos de los becbos que ba visto o que le ban ocurrido a ella, pues, por ejemplo, dijo su edad, el nombre de la calle en que vive, que el acusado se llama Moncho, que tuvo un cafetín contiguo a la casa en que ella vivía, que él la deshonró en su cafetín donde la metió dos o tres veces a la fuerza y sabe que lo pueden castigar, así como que va a tener un hijo y que casarse es casamiento por la iglesia, pero ignora las consecuencias del acto carnal de un hombre con una mujer. Queremos copiar un extremo de su declaración: el fiscal le preguntó: “Qué usted quiere que le bagan a él? R. — Lo que quieran ustedes. P. — ¿Lo que nos-otros queramos? R. — Seguro. P. — -¿Usted no sabe lo que se le va a hacer, o lo que se le puede hacer? Usted no sabe? R. — Meterlo en la cárcel. P. — ¿Usted cree que se le puede meter en la cárcel? R. — Sí. P. — ¿No se le debe matar? R. —No. P. — ¿Por qué? (No contesta) P. — Tanto como eso no, ¿verdad? R. — Seguro que no. P. — ¿Sería mucho? (No contesta) P. — Entonces, ¿usted lo quiere? R. — Yo no lo quiero, pero matarlo no.”
*431Cuando el fiscal terminó la práctica de su prueba solicitó el acusado su absolución alegando que toda vez que los locos no pueden declarar bajo juramento, el hecho de que Adela •Cardona haya sido presentada como testigo por el fiscal de-muestra que ella no está, loca y que, por consiguiente, el acu-sado no ha cometido el delito de violación que se le imputa.
Por mucho tiempo las personas locas e imbéciles fueron excluidas de prestar declaración en los tribunales, pero ahora 3a regla es distinta. En el año 1882, en el caso de District of Columbia v. Armes, 107 U. S. 519, en el que se permitió -que declarase como testigo una persona loca, el Tribunal Supremo de los Estados Unidos dijo: “Es indudablemente cierto que un lunático o demente, dado el estado de su mente, puede no ser un testigo competente. Su incapacidad por ese fundamento, al igual que cualquiera otra causa de incapacú dad, debe ser sometida a la consideración de la corte, y para ayudar a ésta en su resolución es admisible evidencia de su estado mental.” Y después de tratar esa cuestión dijo: “La regla general, por consiguiente, es que un lunático o persona demente puede declarar como testigo si tiene suficiente en-tendimiento para darse cuenta de la fe del juramento y si es capaz de hacer una relación correcta de las cuestiones que ha visto u oído con referencia a lo que se ventila; y si tiene o no tal entendimiento, es cuestión que deberá determinarse por la corte examinando a esta parte misma y a cualesquiera tes-tigos hábiles que puedan declarar en relación con la natura-leza y alcance de su estado mental.” En 26 A.L.R. 1491’ se encuentra un extenso estudio de esa materia con citas de sentencias de muchos Estados. En dicho estudio se hace re-ferencia en la página 1429 a decisiones al efecto de que un •estatuto preceptivo de que todas las personas son testigos competentes excepto los que no tengan su mente sana no sig-nifica que una persona declarada loca no pueda ser un testigo competente dentro de la regla general.
Concretando ahora la cuestión a casos como el presente, •de violación de mujeres locas o imbéciles, se ha declarado que *432tal estado no establece per se qne dicha mujer sea incompe-tente como testigo. En el caso de Weeks v. State (1915), 126 Md. 223, 94 Atl. 774, se permitió declarar a la mujer ofen-dida, que era una imbécil, y una corte de apelación sostuve que esa declaración fué admisible porque el hecho de que se alegase o se demostrase que era una imbécil no la hace, ne-cesariamente, una testigo incompetente, citando varios auto-res y sentencias.
La declaración del médico que hizo el estudio mental de Adela Cardona demostró a la corte que ella es capaz de ha-cer una relación correcta de las cosas que ha visto o ha oíd© con referencia a la cuestión en controversia y la declaración, prestada por la perjudicada en el juicio confirmó plenamente lo dicho por el médico.
En vista de lo expuesto y de estar corroborada su decla-ración por otras pruebas, como aparece de las referencias que hemos hecho de los autos, la sentencia apelada debe ser co'tv-firmada.